Citation Nr: 0307600	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  01-06 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation by reason of the 
need for regular aid and attendance or by reason of being 
permanently housebound. 


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from December 1941 to June 
1942 and from March 1945 to February 1946.  He was a prisoner 
of war from April 1942 to June 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran has one service-connected disability, 
ischemic heart disease as a residual of beriberi, currently 
rated as 100 percent disabling.  

3.  The evidence of record does not establish that the 
veteran is in need of regular aid and attendance or is 
permanently housebound by reason of service-connected 
disability within the meaning of VA regulation. 


CONCLUSION OF LAW

The criteria for awarding special monthly compensation by 
reason of need for regular aid and attendance or by reason of 
being permanently housebound have not been met.  38 U.S.C.A. 
§§ 1114(l) and (s), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.350, 3.351, 3.352 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of an April 2000 letter, the September 2000 
rating decision, June 2001 statement of the case, and 
September 2002 and December 2002 supplemental statements of 
the case, the RO provided the veteran and his legal custodian 
with the applicable law and regulations and gave notice as to 
the evidence needed to substantiate his claim.  In addition, 
the June 2001 statement of the case and September 2002 
supplemental statement of the case provide the text of the 
VCAA notice and duty to assist provisions.  The Board is 
satisfied that the veteran and his custodian have received 
all required notice.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

With respect to the duty to assist, the RO has secured 
medical examinations and field examinations necessary for 
determining the veteran's entitlement to the benefit sought.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  The 
veteran, through his legal custodian, has submitted some 
private medical evidence and statements in support of his 
claim.  There is no authorization to obtain any other private 
medical evidence and no indication or allegation that VA 
treatment records exist.  As there is no suggestion that 
additional pertinent evidence remains outstanding, the Board 
is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.   

Finally, the veteran and his legal custodian have had ample 
opportunity to present evidence and argument in support of 
his appeal.  As all required notice and assistance has been 
provided, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

Review of the record revealed that the veteran has a single 
service-connected disability, ischemic heart disease as a 
residual of beriberi, rated as 100 percent disabling.  

The report of field examination completed in July 1999 
indicated that the veteran could hardly ambulate due to 
debility and problems with gait.  He was incontinent, 
appeared childish, and was in bed more often than not.  He 
could hardly attend to personal chores.  The veteran related 
that he suffered from rheumatism he attributed to old age.  
His children stated he constantly suffered from chest pain 
and difficulty breathing.  The examiner noted that the 
veteran was senile and could no longer engage in any 
productive activity.  He lived with his daughter and her 
family members.  

The veteran underwent a VA cardiology examination in December 
1999.  He complained of chest tightness and shortness of 
breath when he got angry, did light carpentry, or did the 
dishes.  The chest pain occurred about four times a week.  He 
also described having dizziness with effort and knee joint 
and leg pain that limited his mobility.  

A new VA field examination was performed in February 2000.  
The examiner initially confirmed that the veteran was alive 
and noted that he was assisted in ambulating.  Thereafter, 
however, he stated that the veteran was bedridden due to 
heart disease and rheumatism of both legs.  The veteran also 
suffered from senility.  

As a result of the field examination, the RO received a claim 
for special monthly compensation in February 2000.  In 
connection with that claim, the veteran was afforded a VA 
examination in July 2000.  He required an attendant to report 
to the examination.  Subjective complaints included multiple 
joint pain, chest heaviness, shortness of breath, urinary 
incontinence, and easy fatigue.  The examiner stated that the 
veteran was not permanently bedridden.  On a typical day, he 
stayed home, ate, and rested.  He walked slowly using a cane 
and with assistance of his daughter.  He had chest pain with 
exertion.  The veteran was capable of feeding himself, but 
needed assistance with bathing and toileting due to arthritis 
and incontinence.  The examiner also found deficits in weight 
bearing and balance due to pain.  It was noted that the 
veteran left the house about once a month, when accompanied 
by his daughter, to visit a nearby relative.  He was fetched 
by tricycle from the house.  

Also in July 2000, the veteran was afforded a VA cardiology 
examination.  The examiner noted that he reviewed the claims 
folder for the examination.  Complaints were unchanged.  It 
was noted that the veteran had shortness of breath and chest 
heaviness when he walked one to two meters or climbed two to 
three steps.  When asked to describe the effect of the 
cardiac condition on daily activities and occupation, the 
examiner stated that, if not for his arthritis, the veteran 
could do his ordinary physical activities and that more than 
light manual labor was feasible.  

The appellant submitted a June 2001 statement from N. 
Fernando, M.D., which stated that she treated the veteran for 
heart disease, arthritis, and high cholesterol.  He was 
advised to continuously take his medication and have regular 
follow-ups.  In an October 2002 statement, she added that she 
treated the veteran for asthenia, noting that the veteran was 
advised to have regular check-ups and minimal activities with 
assistance.  

A January 2002 statement from R. Sampang, M.D., indicated 
that he provided the veteran with surgical treatment for 
benign prostatic hypertrophy that month.  Associated hospital 
records documented the admission for surgery.  

A private medical statement dated in October 2002 indicated 
that the veteran was treated for bilateral cataracts.  His 
visual acuity was greatly diminished; he needed guidance to 
perform daily personal needs.     

Report of VA field examination dated in September 2002 
indicated that the veteran was observed ambulatory but slowly 
and with assistance.  He could not attend to daily personal 
needs such as dressing, undressing, or attending the wants of 
nature without assistance.  Ailments included general 
weakness, dizziness, arthritis, cardiac condition, 
hypertension, joint and muscle pain, and hernia.  The veteran 
was suffering from senile dementia, was disoriented, and 
unable to converse normally.  He continued to live with his 
daughter.  His social activities were limited to family 
members and neighbors who visited him.  He spent most of his 
time at home.  

In November 2002 correspondence, the appellant stated that 
the veteran was bedridden.     

Analysis

Special monthly compensation is payable to a person who is 
permanently bedridden or so helpless as a result of service-
connected disability that they are in need of the regular aid 
and attendance of another person.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. § 3.350(b) (2002).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feed him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment.  
"Bedridden," i.e., the veteran is actually required to 
remain in bed, will be a proper basis for the determination.  
38 C.F.R. § 3.352(a).  See generally Turco v. Brown, 9 Vet. 
App. 222, 224 (1996) (eligibility for special monthly 
compensation by reason of regular need for aid and attendance 
requires that at least one of the factors set forth in VA 
regulation is met).  

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the veteran's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others. Id. 

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single permanent disability 
rated 100 percent disabling, and has either additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more or is permanently housebound by 
reason of service-connected disability or disabilities.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d).  A veteran is 
"permanently housebound" when he is substantially confined 
to his house (ward or clinical areas, if institutionalized) 
or immediate premises due to service-connected permanent 
disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.351(d)(2). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the Board finds that the criteria for special 
monthly compensation are not met.  That is, the evidence does 
not demonstrate that the veteran is in need of regular aid 
and attendance due to his service-connected ischemic heart 
disease.  
38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The Board 
acknowledges that his 100 percent evaluation for that 
condition certainly denotes severe disability.  However, the 
evidence of record shows that the veteran's inability to care 
for himself within the meaning of VA regulation 38 C.F.R. § 
3.352(a) stems primarily from non-service-connected 
disorders, including senility and arthritis.  In fact, the 
July 2000 VA cardiology examiner specifically finds that the 
veteran would be able to perform his ordinary physical 
activities and more than light manual labor if not for his 
arthritis.  The other July 2000 VA examination report relates 
inability to tend to toileting and bathing needs to arthritis 
and incontinence.  In addition, the veteran is able to 
ambulate, albeit with assistance, and is not permanently 
bedridden.  Although the February 2000 VA field examiner 
states that the veteran is bedridden, the condition is not 
attributed solely to service-connected disability.   

Moreover, the criteria for special monthly compensation by 
reason of housebound status are not met.  38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.351(d).  The veteran has only one 
service-connected disability.  Therefore, the record must 
show that the veteran is permanently housebound due to 
service-connected disability. Id.  In this case, the record 
shows that the veteran is able to ambulate and leave his 
home.  Although he apparently leaves home infrequently, the 
evidence does not demonstrate substantial confinement to home 
due to service-connected disability.  Again, although clearly 
impaired due to service-connected heart disease, the veteran 
is primarily impeded in function by non-service-connected 
disorders, such as arthritis, cataracts, and senility.  
Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to special monthly 
compensation.  38 U.S.C.A. § 5107(b).  The appeal is 
therefore denied.   


ORDER

Special monthly compensation by reason of need for regular 
aid and attendance or by reason of being permanently 
housebound is denied.  




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

